Missouri Court of Appeals
                           Southern District


JULY 29, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33010

     Re:   In re the Marriage of:
           KIMBERLY KAY HARRIS,
           Petitioner-Respondent,
           v.
           FREDRICK RAY HARRIS,
           Respondent-Appellant.

2.   Case No. SD33095

     Re:   IN THE MATTER OF:
           K.G.C.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD32931

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           JEREMIAH ASHLEY KIRK,
           Defendant-Appellant.